Case 5 h8-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 1of9 Page ID #:488

 

 

tt E n
1 ere Ira Sao Jr. —_—
unnymead Boulevar 5
2 || Moreno Valler, California 92553 cO13 SEP 19 PH 12: 56
3 || Defendant in Pro Per CONTRAL bjs}. te ouRT
iDE RiP,
‘ " eee
5
6
. UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
8
9
SAMUEL LOVE, CASE NO. 5:18-cv-00963-SJO-KK *
10
Plaintiff, DEFENDANT MANUEL IRA
11 BLANCO’S REPLY BRIEF TO
VS. PLAINTIFF’S OPPOSITION TO
12 DEFENDANT’S MOTION TO
MANUEL IRA BLANCO, JR; MARIA | DISMISS PURSUANT TO
13 TOR MEN HIGEREDA; and DOES 1-_ | FEDERAL RULE 12(b)1
14
Defendants.
15
16
17
18
19
20
21
22
43 In his moving papers, Defendant Ira Manuel Blanco (“Defendant”) sought an
34 order dismissing Plaintiff Samuel Love (“Plaintiff”) complaint in this action based
45 || Plaintiff's lack of standing. Defendant alleged that Plaintiff lacked ADA and
26 Unruh Act standing because (1) he failed to meet the elements required by for an
47 ADA action; and (2) he equally failed to demonstrate any damage attributable to any
28 of the false allegations contended by him and his attorneys.

 

DEFENDANT’S REPLY BRIEF IN SUPPORT OF OPPOSITION TO MOTIO TO DISMISS

 

 

 
Case 5

eo SAA UH Fk OO N =

-~ NH Be NHN NN NN Nome meee
SIH mn kk WO NY MB CF 6 GB AIT BD a bF DH NY = C

 

 

18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 2o0f9 Page ID #:489

ARGUMENT
I. PLAINTIFF HAS HAD THREE SEPARATE OPPORTUNITIES TO

PRESENT EVIDENCE OR EVEN A DECLARATION IN SUPPORT

OF HIS CLAIM FOR RELIEF, BUT HAS FAILED TO DO, BECAUSE

THERE IS NO EVIDENCE.

Plaintiff has not presented one exhibit or even a declaration which speaks to
support to his claim against Defendant which would entitle him to relief. Plaintiffs
unverified Complaint, did not contain one single Exhibit, or a Declaration:
Plaintiff's opposition to Defendant’s 12(b)6 Motion did not include an exhibit nor a
Declaration in support of his position; and in his most recent opposition to
thisi12(b)1_ Motion, Plaintiff has once again failed to produce one page or
photograph which speaks to support his claim against Defendant Blanco which
would entitle him for relief.

The Court is not "required to accept as true allegations that are merely
conclusory, unwarranted deductions of fact, or unreasonable inferences." Sprewell,
266 F.3d at p. 988. To find injury here, the Court would have to look beyond the
facts that Plaintiff has alleged, and infer, or accept as true, the conclusory inferences
that Plaintiff asserts. Based on the alleged fact that he was injured as a result of
Defendant not having a designated parking space for persons with disabilities.
However, given the threshold of a 123(b)1 Motion, the Court is also inclined to
dismiss Plaintiff's case on the ground that Plaintiffs statement of facts are fatally
defective because Plaintiff is not able to prove any fact which supports his claim for
relief. He will not prevail in his complaint in proving how Defendant prevented and
impaired Plaintiff's full and equal access to the property and was discriminated
under the ADA.

///
I!
I!

2
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 

 
Case 5}

eo SG AA a F&F HH NH =

NY NN NY NN NNR ON ON mm See
Sot NHN UH Fk WO NY SB CO C FAT NHD A fF DH NY = &

 

 

18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 30f9 Page ID #:490

Il. WHEN A PLAINTIFF LACKS STANDING UNDER THE ARTICLE
Ur "CASE OR CONTROVERSY" REQUIREMENT, FEDERAL
COURTS LACK SUBJECT MATTER JURISDICTION OVER THE
SUIT, AND THE CASE MUST BE DISMISSED.

Once a party has moved to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1), the opposing party bears the burden of establishing the court's
jurisdiction. See Cetacean Community v. Bush, 386 F.3d 1169, I 174 (9% 10
Cir.2004) and Chandler vy. State Farm Mut. Auto. Ins. Co., 598 F.3d 111 5, 11 22
(9th Cir. 2010)

Here Plaintiff, in his moving papers admits to the existence of a designated,
marked and reserved parking space for persons with disabilities on the property at
the time he allegedly was discriminated. Given this fact, Plaintiff has not been
damaged nor injured and is therefore not at risk of being injured in the future
because there are no unlawful barriers which would pose such risk of injury and/or
discrimination to him.

If the Court is to take as fact what Plaintiff contends in his complaint, then the
Court must deem that Plaintiff has not been injured with respect to the issue of
Plaintiff's allegation that a designated, marked and reserved parking space for

persons with disabilities did not exist on the property at the time he presented to

allegedly get a haircut.
It is true that “[a]t the pleading stage, general factual allegations of injury
resulting from the defendant's conduct may suffice, for on a motion to dismiss [a

court will] ‘presume[e] that general allegations embrace those specific facts that are
necessary to support the claim.’ ” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992) (quoting Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 889, (1990)). But even
“[o]n a motion to dismiss for lack of standing ... the court is not obliged to accept

allegations of future injury which are overly generalized, conclusory, or
speculative.” Stevens v. Harper, 213 F.R.D. 358, 370 (E.D.Cal.2002); see also

3
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 
Case 5

CoC Pe NANDA tk DD Yh

~ NY NH NH NHN NY NH NO Rm mmm wm mk
Sat n on Fs HH NY S&B SF CS Bw HR vA Bh HH NY = C

 

 

18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 4of9 Page ID #:491

Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 44, (1976) (explaining that
“unadorned speculation will not suffice to invoke the federal judicial power”). And
it “is well established” that “before a federal court can consider the merits of a legal
claim, the person seeking to invoke the jurisdiction of the court must establish the
requisite standing to sue.” Whitmore v. Arkansas, 495 U.S. 149, 154 (1990).

Plaintiff contends that because he is making allegations in his complaint, that
his claims certainly qualify as a Federal question and that he is entitled to “the
mechanism” of injunctive relief against Defendant. However, there is more to
standing than just citing the Federal Constitution. In fact, “Federal courts are
presumed to lack jurisdiction, unless the contrary appears affirmatively from
the record.” San Diego Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir.
1996). “It goes without saying that those who seek to invoke the jurisdiction of
the federal courts must satisfy the threshold requirement imposed by Article
III of the Constitution by alleging an actual case or controversy.” City of Los
Angeles v. Lyons, 461 U.S. 95, 101, (1983).

In Defendant’s moving papers, multiple, specific deficiencies in the
allegations of the Plaintiff's Complaint were identified. These included a failure to
allege a credible threat of future injury and a failure to allege an imminent threat of
irreparable harm. Under controlling Supreme Court precedent, a complaint
which seeks injunctive relief but fails to allege these facts has failed to
demonstrate standing and must be dismissed. See Lyons, 461 U.S. at 106, 108
[because Lyons had failed to credibly allege that “he faced a realistic threat from the
future application” of the challenged police practice he lacked standing]. Plaintiff
has failed to answer either of these arguments or point out where in Complaint he
has pled the required facts. Plaintiff is not able to meet such elements because in his
Complaint, Plaintiff admits to the existence of a designated, marked and reserved
parking space for persons with disabilities on the property at the time he allegedly

was discriminated. Absent such an affirmative showing by Plaintiff, he lacks

4
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 
Case 5

C6 OeaN DA un fF KH NL =

~ NY NY YB NY NY NY N NO eww ee eee
Cnr DA aA kt Ww MY K&B GS CC FANT AO mH BB BW NY KB C]

 

 

18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page5of9 Page ID #:492

standing to seek redress in this Court. To underscore, such Defendant’s argument,

Plaintiff has yet to present a declaration under the penalty of perjury in support of

his opposition. Further, Plaintiff's complaint was not verified and signed under the

penalty of perjury.

In fact, Plaintiff has never filed a declaration to any of his over 270 lawsuits
he has filed in the State of California, including but not limited to the 60 lawsuits he
filed in San Diego County in 2019.

If. THE COMPLAINT FAILS TO PRESENT ANY EVIDENCE OF A SET
OF FACTS IN SUPPORT OF PLAINTIFF’S CLAIM WHICH WOULD
ENTITLE HIM TO RELIEF
Plaintiff has yet to produce one single page or photograph of evidence to

prove any of the allegations in his complaint. Plaintiff will never be able to produce

one page of evidence to prove his allegation that Defendant’s property failed to have
available handicap parking spaces. Plaintiff can never produce such evidence
because such evidence does not exist. Plaintiff invented the allegation, as he has
done to so many other victims, with the hope that Defendant will settle and pay

Plaintiff money for this case to go away.

IV. CONCLUSION
Plaintiff has failed to establish standing to advance his claim in this forum. In

addition, he has failed to allege sufficient fact to justify any injunctive relief against

Defendant Blanco. For the foregoing reasons, the Complaint must be dismissed.

A
/ /
ff
/

Dated: September 10, 2019 By: / ae
t f ‘ ——~,,
Manuel Ira Blanco, Jr. >

Defendant in Pro Per

5
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 
Case 5f18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 6o0f9 Page ID #:493

DECLARATION OF MANUEL BLANCO, JR.

I, Manuel Blanco, Jr. hereby declare as follow:

1. I am a named party in the above-mentioned case.

2. I am the owner of the subject property which is at issue in this case (the
“Subject Property”)

3. I submit this Declaration in support of my motion to dismiss this case
that was filed against me by Samuel Love (“Plaintiff”)

4. At all times prior to and during the alleged visit of Plaintiff to the

eo Se SAA MU BR WS NN =

Subject Property, there was and continues to be a code-complaint and lawfully

—
i)

marked parking space, specifically reserved for persons with disabilities.

mesh
a"

5. Contrary to Plaintiffs contention that there was only a tire painted in

sy
Ne

blue as a backstop, there has always been and continues to be a code-complaint and

—
Ge

lawfully marked parking space, specifically reserved for persons with disabilities.

iv
oy

6. Plaintiff has not presented one exhibit or even a declaration which

_
a

speaks to support to his claim against Defendant which would entitle him to relief.

i
On

7. Plaintiff's unverified Complaint, did not contain one single Exhibit, or

i.
~]

a Declaration; Plaintiff's opposition to Defendant’s 12(b)6 Motion did not include

_
@®

an exhibit nor a Declaration in support of his position; and in his most recent

pn
\o

opposition to this12(b)1 Motion, Plaintiff has once again failed to produce one page

vw
Qo

or photograph which speaks to support his claim against Defendant Blanco which

would entitle him for relief.

wm WN
No o-

8. Plaintiff has not been damaged nor injured and is therefore not at risk

N
Ge

of being injured in the future because there are no unlawful barriers which would

ve
_~

pose such risk of injury and/or discrimination to him.

Nv
nm

9. Plaintiff now contends that I misread the Complaint and that the case

no
aN

should move forward through litigation so that he has the opportunity to meet his

N
I

burden of proof. Well, in this case and in this instance, that is exactly what my

recent 12(b)1 Motion is all about. This Court has the authority to dismiss this case

nN
CO

6
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 

 
Case 51/18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 7of9 Page ID #:494

on the grounds that given the alleged facts presented by Plaintiff's complaint,
coupled with the lack of evidence produced, renders the complaint fatally-defective
in being able to meet the required elements that give rise to the cause of action for
the relief Plaintiff seeks.

10. There is not evidence that Plaintiff can or will produce. If there was, he
would have produced it by now. The alleged facts and lack of evidence of Plaintiff's
complaint do not rise to meet the causes of action alleged.

11. The Court must dismiss this case to avoid me from being prejudiced

eS SG ANA a fk He NY =

and forced to incur costs and fees for a matter that should be dismissed from the

p=
S

onset.

bom
poh

12. Plaintiff invented the allegation, as he has done to so many other

—_
N

victims, with the hope that I will settle and pay Plaintiff money for this case to go

_
Ge

away.

—_
=

I declare under penalty of perjury under the Laws of the United States of

—_
Nn

America that the foregoing is true and correct.

—_
HN
\

\

— — —_

Date: September 10, 2019 vf ZF
Manuel Blaneo Jr.

fA

yw NM BY NY LY NY KR NK NWN | | =
CoN NHN OH BP HO NY KB SCS CO CGB WY

7
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 

 

 
Case 5

SoS fF NA a hk WB N -&

nv Mw NY KY WY KY KY WK NK FS | | FS = = S| = SS
Cnt HD at. BB NY FB CS 6 BAIT A WMH B WwW NY FB CO]

 

 

18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 8o0f9 Page ID #:495

PROOF OF SERVICE
STATE OF CALIFORNIA

At the time of service, I was over 18 years of age and not a party to this action. My
business address is 24369 Sunnymead Boulevard, Moreno Valley, California 92553

On September 10, 2019 I served true copies of the following document(s) described as
DEFENDANT MANUEL IRA BLANCO’S REPLY BRIEF TO _ PLAINTIFF’S
OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PURSUANT TO FEDERAL
RULE 12(b)1, on the interested parties in this action as follows:

SEE ATTACHED SERVICE LIST

x BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection
and mailing, following our ordinary business practices. On the same day that
correspondence is placed for collection and mailing, it is deposited in the ordinary course
of business with the United States Postal Service, in a sealed envelope with postage fully
prepaid. I am a resident or employed in the county where the mailing occurred. The
envelope was placed in the mail at Moreno Valley, California.

O BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED: I enclosed the
document(s) in a sealed envelope or package addressed to the persons at the addresses
listed in the Service List and placed the envelope for collection and mailing via Certified
Mail, Return Receipt Requested, following our ordinary business practices. I am readily
familiar with practice for collecting and processing correspondence for mailing. On the
same day that the correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service, in a sealed envelope
with postage fully prepaid. I am a resident or employed in the county where the mailing
occurred.

O BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the document(s) to be
sent from e-mail address to the persons at the e-mail addresses listed in the Service List.
The document(s) were transmitted at or before 5:00 p.m. I did not receive, within a
reasonable time after the transmission, any electronic message or other indication that the
transmission was unsuccessful.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on September 9, 2019 at Moreno Valley, California.

LO ¥ )
{— S f 4p, .-

4 DDL. a. fj le
je f

8
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 
Case 51/18-cv-00963-PA-KK Document 77 Filed 09/10/19 Page 9of9 Page ID #:496

CENTER FOR DISABILITY ACCESS
Chris Carson, Esq., SBN 280048
Raymond Ballister Jr., Esq., SBN 111282
Phyl Grace, Esq., SBN 171771

Dennis Price, Esq., SBN 279082

Mail: PO Box 262490

San Diego, CA 92196-2490
ATTORNEYS FOR PLAINTIFF

oO PFA YHA MH BR WR NN =

y Ne YP NY NY NR ON Rm mm kt
ony nN nA sw N = Se wer HM BB wNH Mm OS

9
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

 

 

 

 
